Memorandum:
Defendant appeals from an order denying his application for resentencing pursuant to CPL 440.46, the 2009 Drug Law Reform Act (DLRA-3). Although defendant is eligible to apply for resentencing under DLRA-3 despite the fact that he had been released from incarceration and was thereafter reincarcerated for violating the conditions of his parole (see People v Paulin, 17 NY3d 238 [2011]; People v Wallace, 87 AD3d 824 [2011]), we nevertheless conclude that County Court did not abuse its discretion in determining that substantial justice required denial of his application (see People v Pipkin, 77 AD3d 770 [2010], lv denied 15 NY3d 955 [2010]). We reject defendant’s further contention that the court erred in receiving the limited testimony of the District Attorney regarding his personal knowledge of defendant’s criminal history (see generally CPL 440.46 [3]; L 2004, ch 738, § 23). Present — Smith, J.P, Centra, Fahey, Gorski and Martoche, JJ.